DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 14, 2022 in response to the Office Action of September 15, 2021, is acknowledged and has been entered. Claims 5, 11, 28, 33, 36, 37, 38, 39 are pending and being examined. Claims 1-4, 11, 28, 33, 36-39 are canceled. Claims 5, 11, 28, 33 are amended. 
	Examiner inadvertently excluded claim 36 from the office action summary and its status in the Office Action of September 15, 2021. Examiner notes that claim 36 is allowed.

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5, 11, 28, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
a) the first binding site is comprised in a Fab fragment and the 
second binding site is comprised in a scFv fragment, or 
b) the first binding site is comprised in a single chain Fv fragment 
and the second binding site is comprised in a Fab fragment,
 wherein the Fab fragment is a Fab fragment of a humanized 10B3 antibody and includes a hinge region.
	
3.	Claim 5 recites two different Fab fragments in part a) and b) in bold font and underlined above, wherein the Fab can be part of either the first binding site or the second binding site. It is unclear which Fab fragment the claim is referencing the phrase: "wherein the Fab fragment is a Fab fragment of a humanized 10B3 antibody and includes a hinge region".  Is this phrase referencing the Fab fragment in the first binding site or the Fab fragment in the second binding site?

4.	The scope of claim 5 is unclear with regard to what sequence the antibody of part i. comprises or what the first binding domain comprises. How can the antibody comprise a genus of variants having one mutation in one of the light chain variable domain CDR and be defined as a Fab fragment of humanized 10B3 antibody limited to a specifically defined set of 6 heavy and light chain variable region CDR SEQ ID NOs:3-8? There is a conflicting scope of antibodies recited within the claim.


Maintained Rejection
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	The claims remain rejected concerning the sequence structure of the PSMA antibody comprising mutations.

6.	Claims 5, 11, 28, 33 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the This is a WRITTEN DESCRIPTION rejection.
Claim 5 is drawn to:
A bispecific antibody molecule, comprising
i. a variable region comprising a heavy chain variable domain and a light chain variable domain including
a) the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 
region set forth in SEQ ID NO: 07 (RTSNLAS), and the CDRL3 region set forth in SEQ 
ID NO: 8 (QQGSYIPFT),
b) CDRL1 sequence that comprises one conservative mutation relative to 
the sequence set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 region 
set forth in SEQ ID NO: 07 (RTSNLAS), and the CDRL3 region set forth in SEQ ID NO: 8 (QQGSYIPFT),
c) the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), a CDRL2 
sequence that comprises one conservative mutation relative to the sequence set forth in in SEQ ID NO: 07 (RTSNLAS), and the CDRL3 region set forth in SEQ ID NO: 8 (QQGSYIPFT), or
d) the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 
region set forth in SEQ ID NO: 07 (RTSNLAS), and a CDRL3 sequence that comprises one conservative mutation relative to the sequence set forth in SEQ ID NO: 8 (QQGSYIPFT) 
wherein the conservative mutation is selected from a mutation of an alanine to
 a glycine, serine, or valine; a mutation of an arginine to a lysine; a mutation of a
asparagine to a glutamine, or histidine; a mutation of an aspartic acid to a 
glutamic acid; a mutation of a cysteine to a serine; a mutation of a glutamine to an 
asparagine; a mutation of a glutamic acid to an aspartic acid; a mutation of a 
glycine to an alanine; a mutation of a histidine to an arginine, asparagine, or glutamine; a mutation of an isoleucine to a leucine, or valine; a mutation of a leucine to an 
isoleucine, or a valine; a mutation of a lysine to an arginine, glutamine, or glutamic acid; a mutation of a methionine to a leucine, tyrosine, or isoleucine; a mutation of a 
phenylalanine to a methionine, leucine, or tyrosine; a mutation of a serine to a 
threonine; a mutation of a threonine to a serine; a mutation of a tryptophan to a 
tyrosine; a mutation of a tyrosine to a tryptophan, or phenylalanine; and a mutation of a valine to an isoleucine, or leucine,
 wherein said variable region comprises a first binding site capable of binding to human prostate specific membrane antigen (PSMA), and wherein 
a) the first binding site is comprised in a Fab fragment and the second 

b) the first binding site is comprised in a single chain Fv fragment and the second binding site is comprised in a Fab fragment,
 wherein the Fab fragment is a Fab fragment of a humanized 10B3 antibody and 
includes a hinge region,
 and wherein the bispecific antibody further includes a CH2 domain; and 
ii. a heavy chain variable region and a light chain variable region of an antibody molecule comprising a second binding site.

Claim 5 encompasses a vast genus of antibodies that comprise light and heavy chain variable domains, and that comprises a first binding site to PSMA, wherein the first binding site antibodies comprise a partial structure of:
A light chain variable domain comprising one conservative mutation in any of the amino acids of a recited CDR SEQ ID NOs:6, 7 or 8;
A heavy chain variable domain with no CDR sequence structure recited.
The claims identify the antibody by function, where the function is to:
bind human PSMA.
The instant specification discloses only PSMA antibody 10B3 as performing the claimed function, wherein the antibody comprises heavy chain CDR SEQ ID NOs:3-5, light chain CDR SEQ ID NOs:6-8, heavy chain variable region SEQ ID NO:1 or 9, and light chain variable region SEQ ID NO:2 or 10. Thus, the instant specification describes a single PSMA 10B3 antibody comprising a single set of six defined CDRs and two variable regions that function as claimed. The specification fails to disclose what 
Relevant art teaches that even conservative mutations completely alter the binding properties or function of an antibody, particularly the antibody amino acid residues identified as being the contact points with the antigen bound. For example, Dougan et al (Protein Engineering, 1998, 11:65-74) teach identifying the CDR amino acid residues that are the actual contact points with an antigen for binding, and mutating them conservatively to determine the effects on antibody function. Dougan et al identified the amino acid residues of CDRS critical to the contact and binding function of an antibody to its antigen (Table II, Figure 1), and mutated these residues both 
To provide adequate written description and evidence of possession of the claimed PSMA antibody or bispecific antibody first binding site genus, the instant specification can structurally describe representative antibody variants that function to bind PSMA and have one specific mutation from CDR SEQ ID NOs:6-8, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
 the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The PSMA antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims regarding the PSMA antibody is a recitation of partial light chain variable domain CDR sequence structure and function of binding PSMA. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary 10B3 antibody sequence comprising heavy and light chain CDR SEQ ID NOs:3-8 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. Other than for 10B3 antibody comprising SEQ ID NOs:3-8, the specification fails to provide the mutated variant structural features or variant heavy chain variable domains coupled to 
Given the lack of representative examples to support the full scope of the claimed antibodies, and lack of reasonable structure-function correlation concerning which amino acids or sequences in the CDRs are critical to and provide the functions listed above (other than for the complete set of six CDR SEQ ID NOs:3-8), the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of variant antibodies that bind PSMA that is required to practice the claimed invention.  
Examiner suggestion: Amend the claims to recite the minimum recognized structure disclosed by the instant specification and required to perform the functions claimed, that is, the six CDR SEQ ID NOs:3-8, or 14 and 4-8, or both the heavy and light chain variable region SEQ ID NOs.


Response to Arguments
7.	Applicants argue that they amended claim 5 to incorporate the limitations of claims 26 and intervening claims 8 and 10. Remaining claims 11, 28, and 33 depend from claim 5 now.


(1) Claim 26 was dependent on claim 10, and claim 10 limited the bispecific antibody molecule to comprising a Fab fragment, a CH2 domain and scFv fragment as option i. in claim 8: 
“i. the first binding site is comprised in a Fab fragment and the second 
binding site is comprised in a scFv fragment”. 
Claim 26 defined this single Fab fragment as a Fab fragment of humanized 10B3 antibody. Therefore claim 26 defined the PSMA antibody sequence structure critical to the PSMA binding function.
Currently amended claim 5 is not limited to option i. in claim 8, but rather encompasses a bispecific antibody having either i. or ii of claim 8. These limitations are amended as a) or b) into claim 5: “a) the first binding site is comprised in a Fab fragment and the second 
binding site is comprised in a scFv fragment, or 
b) the first binding site is comprised in a single chain Fv fragment and the second 
binding site is comprised in a Fab fragment.”
	Thus, claim 5 is broader in scope than claim 26. Subsequently, because of this amended limitation into claim 5, it is unclear which Fab fragment is being defined as 10B3.
(2) Claim 5 originally depended on claim 1 which required the variable region of claim 1 that comprised and defined complete or partial sequence structure of the heavy 
(3) Claim 5 still encompasses a vast genus of antibodies comprising partial light chain variable domain CDR sequences comprising a conservative mutation in any one of the CDR SEQ ID NOs:6-8 and at any amino acid position in the CDRs. Claim 5 is not limited to the CDR sequence structure of antibody 10B3 as previously recited in claim 26.

9.	All other objections and rejections recited in the Office Action mailed September 15, 2021 are hereby withdrawn in view of amendments.


10.	Conclusion: Claims 5, 11, 28, 33 are rejected. Claims 36-39 are allowed.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Laura B Goddard/Primary Examiner, Art Unit 1642